IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0073
                               Filed April 8, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

VINCENT DUNCAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Mary E. Chicchelly,

Judge.



      A defendant appeals his convictions for second-degree sexual abuse,

lascivious acts with a child, and assault with intent to commit sexual abuse.

AFFIRMED.



      Chad R. Frese of Kaplan & Frese, L.L.P., Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, Brent Heeren, County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., Tabor, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


VAITHESWARAN, P.J.

       Vincent Duncan was tried to the court, and was found guilty of second-

degree sexual abuse, lascivious acts with a child, and assault with intent to

commit sexual abuse. See Iowa Code §§ 709.3, .8(2), and .11 (2013). Duncan

challenges the sufficiency of the evidence supporting the district court’s findings

of guilt. He specifically asserts “the testimony at trial of the witnesses present at

the house . . . contains numerous inconsistencies and contradictions.”

       The record does contain inconsistencies and contradictions, many of

which the district court resolved after weighing the credibility and motives of the

testifying witnesses. This was the court’s prerogative. See State v. Dewitt, 811

N.W.2d 460, 476 (Iowa 2012) (“[C]redibility determinations are an essential

function of the fact finder.”); State v. Weaver, 608 N.W.2d 797, 804 (Iowa 2000)

(“Determinations of credibility are in most instances left for the trier of fact, who is

in a better position to evaluate it.”).

       Of greatest concern is the testimony of the child witness who, like the child

witnesses in State v. Smith, 508 N.W.2d 101 (Iowa Ct. App. 1993), made certain

unrealistic statements. However, as the district court found, the child was the

first person to raise the issue of sexual contact with Duncan, she “consistently”

described the sex act in a statement to a child protective worker and in her trial

testimony, she “corrected” the worker when the worker identified a different

person as the perpetrator, she identified the defendant as the perpetrator at trial,

she “made no other allegations of contact, sexual, assaultive, or otherwise,

against” Duncan, and “at no point” did she recant her statements. These findings

are all supported by substantial evidence. See Weaver, 608 N.W.2d at 803-04
                                         3


(setting forth standard of review). When combined with the district court’s finding

that her “demeanor was appropriate and she was a very credible young witness,”

we conclude her account was not so “inconsistent, self-contradictory, lacking in

experiential detail, and . . . border[ing] on the absurd” as to require reversal. See

Smith, 508 N.W.2d at 103.

       We affirm the district court’s findings of guilt and Duncan’s conviction and

sentence.

       AFFIRMED.